Title: To George Washington from Thomas Jefferson, 14 February 1790
From: Jefferson, Thomas
To: Washington, George



Sir
Monticello [Albemarle County, Va.] Feb. 14. 1790

I have duly received the letter of the 21st of January with which you have honored me, and no longer hesitate to undertake the office to which you are pleased to call me. your desire that I should come on as quickly as possible is a sufficient reason for me to postpone every matter of business, however pressing, which admits postponement. still it will be the close of the ensuing week before I can get away, & then I shall have to go by the way of Richmond, which will lengthen my road. I shall not fail however to go on with all the dispatch possible nor to satisfy you, I hope, when I shall have the honor of seeing you at New York, that the circumstances which prevent my immediate departure, are not under my controul. I have now that of being with sentiments of the most perfect respect & attachment, Sir Your most obedient & most humble servant

Th: Jefferson

